This is an appeal from the June 26, 1998 judgment entry of the Lucas County Court of Common Pleas in which, following a hearing held pursuant to R.C. 2950.09, the court determined appellant was a sexually oriented offender. Appellant appealed and raises the following assignment of error:
  "THE TRIAL COURT ERRED IN DENYING DEFENDANT'S MOTION TO DISMISS THE PROCEEDINGS HELD PURSUANT TO OHIO'S NEW SEX OFFENDER STATUTE, R.C. SECTION 2950, ON THE GROUNDS THAT THE STATUTE IS UNCONSTITUTIONAL, IN CLASSIFYING HIM AS A SEXUALLY ORIENTED OFFENDER, AND REQUIRING HIM TO REGISTER ANNUALLY FOR A TEN YEAR PERIOD."
Appellant was convicted of attempted murder and rape. On December 28, 1981, appellant was sentenced to not less than seven nor more than twenty-five years incarceration on each count, to be served consecutively.
Appellant filed a motion to dismiss the R.C. 2950.09(C) proceedings instituted against him.  Appellant's motion was denied by the trial court on May 19, 1998.  In his appeal, appellant asserts that R.C. 2950.09(C) is unconstitutional because it applies retroactively, is an Ex Post Facto law and therefore violates Section 9, Article I, United States Constitution, and because it violates Equal Protection and Due Process.
All of appellant's arguments have been previously considered by this court.  Accordingly, we find appellant's sole assignment of error not well-taken on the basis of our opinions inState v. Walker (Dec. 18, 1998), Lucas App. No. L-98-1211, unreported, and State v. Johnson (Dec. 31, 1998), Lucas App. No. L-98-1202, unreported.  See, also, State v. Cook (1998),83 Ohio St.3d 404.
The judgment of the Lucas County Court of Common Pleas is affirmed.  Costs are assessed to appellant.
 JUDGMENT AFFIRMED.
A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.  See, also, 6th Dist. Loc. App. R. 4, amended 1/1/98.
James R. Sherck, J.
Richard W. Knepper, J.
John R. Milligan, J.
CONCUR.
Judge John R. Milligan, retired, sitting by assignment of the Chief Justice of the Supreme Court of Ohio.